                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GREGG HANSEN,                                    Case No. 17-cv-03473-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON MOTION FOR LEAVE TO
                                                  v.                                        RECONSIDER OR CLARIFY
                                   9
                                  10       MARIN GENERAL HOSPITAL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendants Dr. Levy and Dr. Estilo request leave to file a motion reconsideration, or in the

                                  14   alternative, for clarification of my recent Order granting in part and denying in part their and other

                                  15   defendants’ motions to dismiss. Dkt. No. 137. This group of defendants argue that my prior

                                  16   Order should be modified to: (i) require Hansen to remove any time-barred allegations (i.e., claims

                                  17   arising before April 4, 2016) in his Fourth Amended Complaint, so that defendants do not need to

                                  18   move to strike them and otherwise know how to craft their eventual answer; (ii) grant the motion

                                  19   to dismiss as to Dr. Estilo with prejudice or leave to amend with Hansen being required to include

                                  20   in his Fourth Amended Complaint (as opposed to his exhibits) a description of the specific non-

                                  21   time-barred claims against Estilo1; and (iii) confirm or clarify these defendants have a right to

                                  22   move to dismiss against the medical malpractice claims if Hansen amends those claims with

                                  23   respect to Drs. Levy and Estilo in his Fourth Amended Complaint.

                                  24           The motion for leave to file a motion for reconsideration is DENIED but the request for

                                  25   clarification is GRANTED to the following extent:

                                  26
                                       1
                                  27     These defendants complain with cause that because in prior orders I directed Hansen to not rely
                                       on exhibits but include his allegations in the body of the complaint, they did not expect my
                                  28   September 24, 2018 Order to go outside the body of the Third Amended Complaint (TAC) and
                                       rely on material from the exhibits.
                                   1          If Hansen files a Fourth Amended Complaint (which is due by Monday, October 15,

                                   2   2018), Estilo may move to dismiss the medical malpractice claim asserted in the TAC2 as well as

                                   3   against any additional, specifically identified incidents of medical malpractice Hansen includes in

                                   4   the Fourth Amended Complaint that occurred on or after April 4, 2016. Similarly, if Hansen

                                   5   alleges in his Fourth Amended Complaint new, specifically identified incidents of medical

                                   6   malpractice that occurred on or after April 4, 2016 against Dr. Levy, Levy made move to dismiss

                                   7   those new claims as well.

                                   8          If, however, Hansen does not file a Fourth Amended Complaint, as with the

                                   9   ADA/discrimination claim as clarified against Dr. Levy and MGH, Estilo may move to dismiss

                                  10   the medical malpractice claims as clarified in the September 24, 2018 Order by Monday

                                  11   November 5, 2018.

                                  12          As to the time-barred claims, no further relief is warranted. I have made it clear that no
Northern District of California
 United States District Court




                                  13   medical malpractice claims can be stated for incidents that occurred prior to April 4, 2016. It

                                  14   would be helpful, if Hansen files a Fourth Amended Complaint, for Hansen to omit the time-

                                  15   barred claims from that amended pleading. However, Hansen is proceeding pro se and requiring

                                  16   him to comply with additional steps (or setting up grounds for more defense motions) that will not

                                  17   help move this case to a ruling on its merits is not useful. Hansen will not be allowed to proceed

                                  18   with time-barred claims and defendants will be able to craft their eventual answer accordingly.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 4, 2018

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27
                                       2
                                  28    Those claims, as noted in the September 24, 2018 Order are based on allegations at ECF pgs. 34
                                       and 66 in the exhibits to the TAC.
                                                                                      2
